       Case 1:20-cv-02773-LTS-OTW Document 22 Filed 04/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

 CHARLES GUERIN,

                 Plaintiff,
                                                                       No. 20 Civ. 2773 (LTS)(OTW)
          -v-

 NAILS BY MEI LLC,
                                                                       ORDER
                 Defendant.

-------------------------------------------------------x


                This matter having been commenced by the filing of a complaint on April 2,
2020, and the defendant having failed to interpose a timely answer to the complaint or otherwise
move in this proceeding, and the plaintiff having sought permission to move for a default
judgment, and the Court having determined that an investigation of the factual basis of the
allegations of the complaint herein pursuant to Fed. R. Civ. P. 55(b)(2) is appropriate, it is
hereby

                 ORDERED, that the plaintiff may make a motion for a default judgment; and it is
further

                ORDERED, that the plaintiff's motion must be accompanied by evidence, in
admissible form, of such facts as it would have proffered to meet its burden of proof on its direct
case had a trial been held in this action; and it is further

               ORDERED, that such motion for default judgment must be served on the
defendant and must be accompanied by copies of the Clerk's Certificate and of proof of service
of the summons and complaint and the motion for default judgment as provided by the
undersigned's Individual Practices Rules; and it is further

                ORDERED, that said motion shall be briefed in accordance with the schedule set
forth in Local Civil Rule 6.1 and will be taken on submission unless otherwise directed by the
Court; and it is further

               ORDERED, that plaintiff must serve a copy of this Order on defendant and file
proof of such service within fourteen (14) days from the date hereof.




GUERIN - DEFPROVE ORD                                      VERSION APRIL 6, 2021                     1
     Case 1:20-cv-02773-LTS-OTW Document 22 Filed 04/06/21 Page 2 of 3




Dated: New York, New York
       April 6, 2021



                                             /s/ Laura Taylor Swain
                                             LAURA TAYLOR SWAIN
                                             United States District Judge




            GUERIN - DEFPROVE ORD                VERSION APRIL 6, 2021      2
      Case 1:20-cv-02773-LTS-OTW Document 22 Filed 04/06/21 Page 3 of 3




GUERIN - DEFPROVE ORD                 VERSION APRIL 6, 2021               3
